            Case 1:21-cv-00281-ER Document 15 Filed 04/22/21 Page 1 of 2


                                                                                                   4/22/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
LOURDES LIZ,                                                            :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-281 (ER) (JLC)
                                                                        :
FOUNDATION FOR A SMOKE-FREE WORLD,                                      :
INC.,                                                                   :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated April 21, 2021 (Dkt. No. 14), Judge Ramos

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days when they wish to schedule the settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. In light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be

conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before

breaking into private session and speaking to the parties individually, as the

technology the Court is using can facilitate breakout sessions with each side.

        If the parties wish to provide a video platform for the settlement conference

(such as Zoom, Skype, or the equivalent), or alternatively have the Court provide a


                                                        1
         Case 1:21-cv-00281-ER Document 15 Filed 04/22/21 Page 2 of 2




video platform (Microsoft Teams) and not simply proceed telephonically, they may

so advise the Court by letter and the Court will then schedule a conference to

discuss logistics.

       SO ORDERED.

Dated: April 22, 2021
       New York, New York




                                          2
